DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 5/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are drawn towards newly amended claim language.
Regarding Rejections under 35 U.S.C. § 102/103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 14 including “mounting bracket connectable with the vehicle and a camera housing connectable with the mounting bracket, the market bracket defined by a first terminal end and a second terminal end and having first and second channels disposed on a common side edge disposed between the first and second terminal ends for receiving first and second tabs extending from the camera housing, wherein the first and second tabs slide into the first and second channels to connect the camera housing to the mounting bracket, wherein one of the first and second channels is at least partially defined by a flexible member that engages the tab to damp movement of the housing relative to the mounting bracket.”

Applicant contends:
“Kasai does not teach first and second channels as recited in claim 14.  Element 4 is not a channel as alleged by the Examiner.  Rather Kasai is a “flat spring” that actually is biased toward the lock portion 3g, rather than serving as a channel.” (Remarks of 1/28/2022).
While Applicant’s points are understood, the Examiner respectfully disagrees.
Miyado, not Kasai, is not relied upon for the teaching of first and second channels as necessitated by the newly amended language of claim 14.
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Objections
Claims 5, 14 are objected to because of the following informalities:
Regarding claim 5, the claim recites: “wherein at the mounting bracket includes” in lines 1-3.  This should seemingly be --wherein [[at]] the mounting bracket includes-- for grammatical correctness.
Regarding claim 14, the claim recites: “the market bracket” in line 3.  This appears to be a typographical error, and seemingly should be --the mounting bracket--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "have an interference fit with the channel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 14 recites “first and second channels”, and hence “the channel” renders the claim indefinite as it is unclear which channel is being referred to.  As best understood by the examiner, and for purposes of facilitating compact prosecution, it will be interpreted that “the first and second tabs have an interference fit with the corresponding first and second channels.”
Claim 7 is rejected analogously to claim 6, on the basis of “first and second tabs into the channel”.  As above, “the channel” renders the claim indefinite as it is unclear which channel is being referred to
Claims 8-10 are rejected based upon their dependence from claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 2, 3, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyado et al. (US 20160009230 A1) (hereinafter Miyado).
Regarding claim 14, Miyado discloses:
A vehicle driver assist system comprising: 
mounting bracket connectable with the vehicle and a camera housing connectable with the mounting bracket, [See Miyado, ¶ 0010, Figs. 1 and 6 discloses an attachment structure configured to attach an in-vehicle camera to an inner surface of a windshield of a vehicle. The attachment structure includes a first bracket and a second bracket. The first bracket is fixed to the inner surface of the windshield. The second bracket is configured to hold an in-vehicle camera with respect to the first bracket when the second bracket is attached to the first bracket at an attachment position.] the market bracket defined by a first terminal end and a second terminal end and having first and second channels disposed on a common side edge disposed between the first and second terminal ends [See Miyado, Fig. 1 illustrates a “Front direction of vehicle”, and corresponding attachment structure (10), which innately has a “first” terminal end and a “second” terminal end corresponding with the front and back of the attachment structure; See Miyado, ¶ 0080-0082, Figs. 1 and 6 (reproduced below) illustrate “support portions” (22) and (24) at first/second (front/back) terminal ends of the attachment structure.  It is clearly discernable from Figs. 1 and 6 that the support portion channels are formed on a common side edge of the attachment structure (mounting bracket).] for receiving first and second tabs extending from the camera housing, wherein the first and second tabs slide into the first and second channels to connect the camera housing to the mounting bracket, [See Miyado, Fig. 1 illustrates tabs (30, 32) of a camera housing (16), which respectively cooperate to be received with support portions (22, 24); See Miyado, ¶ 0088 discloses the first support portion 22 and the second support portion 24 are respectively positioned below the corresponding first pressed portion 30 and the corresponding second pressed portion 32.] wherein one of the first and second channels is at least partially defined by a flexible member that engages the tab to damp movement of the housing relative to the mounting bracket. [See Miyado, Fig. 16 illustrates two flexible members 60, 62 on a camera housing 18, one of which is considered a flexible detent which engages bracket 14 at tab 24; See Miyado, ¶ 0085, 0093, 0094 discloses a third elastic arm 60 that extends to the front and can elastically be deformed in the vertical direction is provided at a position below and in front of each second elastic arm 54 and at the rear end of the lateral wall 18S. Each elastic arm 60 has a one-way claw 62 at a tip thereof, and each one-way claw 62 is projected upward from the elastic arm 60. As shown in FIG. 7, each one-way claw 62 has a one-way engagement surface 62A that extends perpendicularly to an extending direction of the elastic arm 60 and an inclined surface 62B that is inclined to be lowered toward a tip of the elastic arm 60. A projection 64 for removal that is projected in the horizontal direction is provided on an outer lateral surface of each one-way claw 62. As will be described below, the projection 64 is used when the second bracket 18 is removed from the first bracket 14.]
[AltContent: arrow]
    PNG
    media_image1.png
    658
    462
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second terminal end
channel)][AltContent: textbox (First terminal end
channel)]
    PNG
    media_image2.png
    346
    461
    media_image2.png
    Greyscale


Annotated Figs. 1 and 6

Regarding claim 2, Miyado discloses all the limitations of claim 14.
Miyado discloses:
wherein the first channel of the mounting bracket is a forward channel and the second channel is a rearward channel, and wherein the first tab of the camera housing is a forward tab that slides into the forward channel and wherein the second tab is a rearward tab that slides into the rearward channel. [See Miyado, Annotated Figs. 1 and 6 provided above, illustrate a “Front direction of vehicle”, and hence support 22 is interpreted as a “forward channel”, and support 24 is interpreted as a “rearward channel” based on the positional relationship with respect to the front of the vehicle.  As discussed above for claim 14, tabs 30 and 32 cooperate with supports 22/24 (respectively); See Miyado, Figs. 8 and 9 illustrate the camera unit sliding into the attachment portion with tabs 30/32 supported by supports 22/24.]

Regarding claim 3, Miyado discloses all the limitations of claim 2.
Miyado discloses:
wherein the forward tab extends parallel to the rearward tab. [See Miyado, Fig. 1 illustrates tabs (30, 32) observably parallel to one another.]

Regarding claim 5, Kasai discloses all the limitations of claim 14.
Miyado discloses:
wherein at the mounting bracket includes a flexible detent member engageable with the camera housing to connect the camera housing to the mounting bracket. [See Miyado, Fig. 16 illustrates two flexible members 60, 62 on a camera housing 18, one of which is considered a flexible detent which engages bracket 14 at tab 24; See Miyado, ¶ 0085, 0093, 0094 discloses a third elastic arm 60 that extends to the front and can elastically be deformed in the vertical direction is provided at a position below and in front of each second elastic arm 54 and at the rear end of the lateral wall 18S. Each elastic arm 60 has a one-way claw 62 at a tip thereof, and each one-way claw 62 is projected upward from the elastic arm 60. As shown in FIG. 7, each one-way claw 62 has a one-way engagement surface 62A that extends perpendicularly to an extending direction of the elastic arm 60 and an inclined surface 62B that is inclined to be lowered toward a tip of the elastic arm 60. A projection 64 for removal that is projected in the horizontal direction is provided on an outer lateral surface of each one-way claw 62. As will be described below, the projection 64 is used when the second bracket 18 is removed from the first bracket 14.

Regarding claim 13, Kasai discloses all the limitations of claim 5.
Miyado discloses:
wherein the detent extends parallel to one of the first and second tabs when the housing is connected to the mounting bracket, the detent engaging a rear surface on the housing to retain the camera housing in the mounting bracket. [See Miyado, Fig. 16 illustrates detent 48, 48a on bracket 14 has at least a portion that is parallel to tab 24.  See Miyado, Figs. 2, 16 disclose a generally parallel relationship; See Miyado, ¶ 0100 discloses horizontal movement of the in-vehicle camera 16 relative to the first bracket 14 and the second bracket 18 is effectively inhibited.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyado in view of Kasai et al. (US 20170277020 A1) (hereinafter Kasai).
Regarding claim 6, Miyado discloses all the limitations of claim 14.
Miyado does not appear to explicitly disclose:
wherein the first and second tabs have an interference fit with the channel. 
However, Kasai discloses:
wherein the first and second tabs have an interference fit with the channel.
[See Kasai, ¶ 0035, 0036 discloses that the engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portion 3g.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with camera mounting technologies and would have understood, as evidenced by Kasai, that in order to allow for the controlling of deformation movement in a vehicle camera attachment, providing flat springs to be fitted into projections would have been beneficial. (Kasai, ¶ 0032) Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such springs as taught by Kasai in the teachings of Miyado in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 7, Miyado discloses all the limitations of claim 2.
Kasai discloses:
wherein the first and second channels are at least partially defined by a guide member engageable with the first and second tabs for guiding insertion of the first and second tabs into the channel. [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.


    PNG
    media_image3.png
    362
    611
    media_image3.png
    Greyscale


Regarding claim 8, Kasai discloses all the limitations of claim 7.
Kasai discloses:
wherein the mounting bracket includes at least one slot adjacent the guide member and at least one of the first and second channels, the slot permitting the guide member to deflect relative to the mounting bracket. [See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 9, Kasai discloses all the limitations of claim 8.
Kasai discloses:
wherein the guide member engages a portion of the mounting bracket defining the slot to limit movement of the camera housing relative to the mounting bracket. [See Kasai, ¶ 0036 discloses that the flat springs 4 bias the engagement protrusion 2e downwards within the elastic deformation range, the camera 2 can be mounted on the bracket 3 in a stable manner.  Examiner’s note: the guide member as disclosed engages the bracket by being an integral part thereof.  As such, the slot defining portion engages with the guide member, and functions to limit movement of the camera relative to the mounting bracket; See Kasai, annotated Fig. 4]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 10, Kasai discloses all the limitations of claim 9.
Kasai discloses:
wherein the guide member engages the portion of the mounting bracket defining the slot to prevent a camera lens connected to the camera housing from engaging a window to which the mounting bracket is attached. [See Kasai, annotated Fig. 4 illustrates an integral relationship of the guide member and the portion of the bracket defining the slot, such that the engagement causes the tab 2e on the camera housing to be pushed downward and inherently preventing the camera’s lens from engaging the window.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 11, Kasai discloses all the limitations of claim 2.
Kasai discloses:
wherein the forward channel [See Kasai, Figs. 4, 5 illustrate the mounting bracket 3 having a channel formed by elements 3g, 4 located on each side of the bracket.  The examiner notes that no relational dependence or basis appears to limit the definition of “forward” and “rearward”, and thus a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.] is at least partially defined by a first guide member engageable with the forward tab for guiding insertion of the forward tab into the forward channel, [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g.] the bracket including at least one slot adjacent the first guide member and the forward channel that permits the first guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket, [See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.]
the rearward channel [See Kasai, Figs. 4, 5 illustrate the mounting bracket 3 having a channel formed by elements 3g, 4 located on each side of the bracket.  The examiner notes that no relational dependence or basis appears to limit the definition of “forward” and “rearward”, and thus a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.] being at least partially defined by a second guide member engageable with the rearward tab for guiding insertion of the rearward tab into the rearward channel, the bracket including at least one slot adjacent the second guide member and the rearward channel that permits the second guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket. [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g; See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.  Note, as above per the rejection of claim 2, that as there is no relational dependence or basis appearing to limit the definition of “forward” and “rearward”, a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 12, Kasai discloses all the limitations of claim 14.
Kasai discloses:
wherein a stop extends into at least one of the first and second channels, the stop being spaced from an end of the channel, the tab engaging the stop when the housing is engaged with the mounting bracket. [See Kasai, annotated Fig. 4 (reproduced below) illustrates a stop portion of member 3g extending into channel formed by 4, 3g – the elastic force from flat spring 4 causing the tab to “stop” and be held in place when the housing (and tab 2e) is inserted into the channel.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

    PNG
    media_image3.png
    362
    611
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486